Citation Nr: 0120267	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  00-04 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased disability rating for facial 
disfigurement, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel

INTRODUCTION

The veteran had active military service from September 1941 
to January 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision of the local 
Hearing Officer at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California, which, in 
pertinent part, granted service connection for facial 
disfigurement secondary to service-connected residuals of 
nasal surgery, with assignment of a 10 percent rating. In 
April 2001, a hearing was held before the undersigned.

The Board notes that the veteran had previously appealed the 
denial of an increased rating for the saddle nose deformity 
as a residual of nasal surgery.  However, he submitted a 
statement in October 1999 withdrawing that appeal.


REMAND

Unfortunately, additional evidentiary development is needed 
prior to appellate disposition of this case.  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the veteran's claim so that he is afforded every 
possible consideration.

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

A remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  It cannot be said at this point that there is no 
possible additional notification or development action that 
is required under the VCAA for the reasons discussed below.  
Therefore, it would be potentially prejudicial to the veteran 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

VA regulations require that a physical examination be 
conducted when evidence indicates that there has been a 
material change in a disability or where it is necessary to 
determine the current severity of a disability.  38 C.F.R. 
§ 3.327(a).  However, the veteran was not provided a VA 
examination in conjunction with his claim for an increased 
rating for the service-connected facial disfigurement.  
Therefore, it is necessary to provide the veteran a VA 
examination to evaluate the current severity of his service-
connected condition.

It is clear that treatment records exist that have not been 
obtained.  The veteran submitted letters from Craig Ball, 
M.D., and Stephen Grifka, M.D., who have treated him for his 
nasal condition since 1997, as well as from George Boris, 
M.D.  No requests were made for treatment records from these 
physicians.  Because this appeal is from the initial rating 
assigned to a disability upon awarding service connection, 
consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Since this claim is on appeal from the 
initial rating assigned from 1998, all evidence from 1998 to 
the present must be considered in determining the appropriate 
rating, including in "staged ratings" for the veteran's 
facial disfigurement.

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the veteran 
provide a list of any private medical 
providers (to include Drs. Ball, Grifka, 
and Boris) who have recently treated him 
for his nasal condition.  He should 
provide the appropriate releases so that 
the RO can request such records, and the 
authorizations for release of information 
must be completed in full. 

When requesting records from private 
physicians, the RO should specify that 
actual treatment records, to include all 
diagnostic test results, as opposed to 
summaries, are needed.  All efforts to 
obtain private treatment records should be 
fully documented.  If any private 
treatment records are not obtained, the RO 
should inform the veteran of the records 
that the RO was unable to obtain, 
including what efforts were made to obtain 
the records.  The RO should also inform 
the veteran what further action, if any, 
will be taken by the RO with respect to 
his claim for compensation.  Allow an 
appropriate period of time within which to 
respond.

2.  After obtaining the veteran's 
treatment records, schedule him for a VA 
examination to evaluate his facial 
disfigurement.  It is very important that 
the examiner be provided an opportunity 
to review the claims folder, including 
this remand.  The examiner should 
indicate in the report that the claims 
file was reviewed.  The examiner must 
provide a complete rationale for all 
conclusions and opinions.  

Color photographs should be taken from 
various angles to document the severity 
of the facial disfigurement. In the event 
that the examiner concludes that any 
necessary tests or studies are advisable 
to ascertain the severity of the service-
connected facial disfigurement resulting 
from the veteran's in-service nasal 
surgery, these should be performed.  The 
examiner should comment on:

? the severity of the facial 
disfigurement - whether, in the 
examiner's opinion, it results in 
slight, moderate, or severe deformity 
and the rationale therefor.  

? whether the resulting deformity, in 
the examiner's opinion, may be 
classified as exceptionally repugnant 
and the rationale for the conclusion 
reached.

? whether there is any color contrast or 
discoloration present. 

3.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the above development 
actions have been conducted and completed 
in full.  Ensure that the examination 
report includes fully detailed 
descriptions of all opinions requested.  
If it does not, it must be returned to 
the examiner for corrective action.  
38 C.F.R. § 4.2; see also Stegall v. 
West, 11 Vet. App. 268 (1998).  The RO 
must also ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed, to 
include compliance with the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).

4.  Thereafter, the RO should 
readjudicate this claim.  When 
readjudicating this claim, the RO should 
review the evidence of record at the time 
of the 1999 rating decision that was 
considered in assigning the original 
disability rating for the veteran's 
facial disfigurement, then consider all 
the evidence of record to determine 
whether the facts show that he was 
entitled to a higher disability rating 
for this condition at any period of time 
since his original claim.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




